*228The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Trial testimony established that defendant repeatedly beat complainant, squeezed his neck "with great pressure” and threatened to kill him. As defendant continued hitting complainant, he reached into complainant’s pockets and took $200. Defendant was still choking complainant when a police officer arrived and separated them. Based on this evidence, "the jury could reasonably conclude that defendant took [complainant’s money] while he was still holding [complainant] under threat of death, and 'continued the threat of force with the conscious objective of overcoming resistance' to the taking or retention of the property’ ” (People v Fabelo, 211 AD2d 517, 517-518, lv denied 85 NY2d 908). There was ample evidence that defendant forcibly stole property and of physical injury to sustain the charge of robbery in the second degree under Penal Law § 160.10 (2) (a).
Defendant’s claim of verdict repugnancy is unpreserved and, in any case, without merit, given the court’s instructions (see, People v Green, 71 NY2d 1006).
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.